MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Sep 23 2020, 9:36 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Aaron J. Stoll                                           Curtis T. Hill, Jr.
The Law Office of Aaron J. Stoll, LLC                    Attorney General of Indiana
Fort Wayne, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cory Richard Webster,                                    September 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-398
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Samuel R. Keirns,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         02D04-1509-F5-246



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020                  Page 1 of 11
                                       Statement of the Case
[1]   Cory Richard Webster (“Webster”) appeals from the trial court’s order, in

      which the trial court revoked Webster’s probation for using marijuana and

      failing to complete a drug abuse treatment program, ordered him to serve his

      one-year suspended sentence, and denied his motion to correct erroneous

      sentence. Webster does not challenge his probation revocation or imposition of

      his suspended sentence; instead, he challenges only the denial of his motion to

      correct erroneous sentence. The State raised a cross-appeal argument that

      Webster’s appeal should be dismissed as untimely. We address Webster’s

      challenge to the trial court’s denial of his motion to correct erroneous sentence

      and conclude that the trial court did not abuse its discretion by denying his

      motion to correct erroneous sentence.


[2]   We affirm.


                                                     Issue
           Whether the trial court abused its discretion by denying Webster’s
           motion to correct erroneous sentence.



                                                     Facts
[3]   In September 2015, the State charged Webster with Level 5 felony burglary. In

      March 2016, Webster entered into a plea agreement with the State and pled

      guilty as charged. The parties agreed that Webster would receive a four (4) year

      sentence with three (3) years executed and one (1) year suspended to probation.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 2 of 11
      Additionally, the plea agreement indicated that the State had no objection to

      Webster serving his executed sentence on home detention or work release if

      eligible. The trial court took Webster’s plea under advisement and referred the

      matter to Community Corrections to see if Webster would qualify for

      alternative sentencing.


[4]   In May 2016, the trial court issued an order in which it accepted Webster’s

      guilty plea, entered judgment of conviction, and sentenced Webster pursuant to

      the terms of the plea agreement. The trial court ordered Webster to serve the

      executed portion of his sentence in Community Corrections on home detention,

      and it ordered Webster, as a condition of probation, to pay restitution in the

      amount of $3,464.56.


[5]   On February 22, 2017, less than one year into Webster’s executed sentence,

      Community Corrections filed a petition to revoke Webster’s home detention,

      alleging that Webster had violated home detention by: (1) committing the new

      offense of Class A misdemeanor unauthorized absence from home detention on

      February 18, 2017 and noting that he had pled guilty to that offense and had

      been sentenced to a sixty days in jail on February 20, 2017; (2) failing to report

      to a random drug screen on February 16, 2017; (3) having a positive drug screen

      for marijuana on February 3, 2017; and (4) failing to pay restitution and fees as

      required. A few days later, on February 28, 2017, Community Corrections filed

      an amended petition to revoke Webster’s home detention, adding the allegation

      that Webster had violated home detention by having another positive drug

      screen for marijuana on February 18, 2017.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 3 of 11
[6]   The trial court held revocation hearings in March 2017, and Webster admitted

      to the allegations as contained in the revocation petitions. The trial court issued

      an order, in which it revoked Webster’s home detention placement and ordered

      him to serve the remainder of his executed sentence on work release.


[7]   On April 26, 2018, the sheriff filed a petition to revoke Webster’s work release

      placement, alleging that Webster had violated the rules and conditions of work

      release by using “intoxicants” on multiple occasions and smoking inside the

      facility. (App. Vol. 2 at 86). The trial court held a revocation hearing in May

      2018, and Webster admitted to the allegations contained in the revocation

      petition. The trial court found that Webster had violated the conditions of his

      work release placement. Webster was determined to be ineligible for placement

      in a community transition program, and the trial court ordered Webster to serve

      the remainder of his executed sentence in the Indiana Department of

      Correction.


[8]   On September 13, 2018, Webster completed the executed portion of his

      sentence and began his probation. On May 22, 2019, Webster and the

      probation department filed a Stipulation of Probation Modification Agreement

      (“First Probation Modification Agreement”), in which the parties agreed that

      Webster would complete a substance abuse evaluation and any recommended

      treatment for his continued marijuana use. This First Probation Modification

      Agreement indicated that the parties had entered into the agreement in lieu of

      the probation department pursuing revocation proceedings, at that time, against

      Webster. Thereafter, on May 23, 2019, the trial court entered an order (“May

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 4 of 11
       2019 Probation Agreement Order”), adopting the First Probation Modification

       Agreement.


[9]    On September 3, 2019, Webster and the probation department filed a second

       Stipulation of Probation Modification Agreement (“Second Probation

       Modification Agreement”), in which the parties agreed that Webster’s

       probation would be extended by one year. This agreement provided that

       “because [Webster had] failed to pay restitution in a timely manner, [he] hereby

       agree[d] to have [his] probation extended for one (1) year until September 13,

       2020, or until [his] treatment [wa]s compl[e]ted and restitution [wa]s paid in

       full.” (App. Vol. 2 at 59) (bold emphasis removed). This Second Probation

       Modification Agreement also indicated that the parties had entered into the

       agreement in lieu of the probation department pursuing revocation proceedings

       against Webster at that time. On September 10, 2019, the trial court entered an

       order (“September 2019 Probation Agreement Order”), in which the trial court

       adopted the parties’ Second Probation Modification Agreement.


[10]   Three months later, on December 13, 2019, Webster filed a pro se motion to

       correct erroneous sentence under INDIANA CODE § 35-38-1-15. In his motion,

       Webster challenged the trial court’s September 2019 Probation Agreement

       Order. Specifically, he argued that the trial court had lacked statutory authority

       to enter that order because it extended his probationary period by one year

       without the filing of a petition to revoke his probation. On December 17, 2019,

       the trial court issued an order denying Webster’s motion to correct erroneous

       sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 5 of 11
[11]   Shortly thereafter, on December 20, 2019, the State filed a petition to revoke

       Webster’s probation, alleging that he had violated probation by: (1) continuing

       to use marijuana while in substance abuse treatment and that he had admitted

       to using marijuana on December 1, 2019; (2) failing to attend his required

       substance abuse treatment; (3) failing to pay restitution in a timely manner; and

       (4) failing to maintain full-time employment.


[12]   The trial court held a probation revocation hearing on January 28, 2020. At the

       beginning of the hearing, Webster brought up his motion to correct erroneous

       sentence that he had filed in December. The trial court noted that Webster had

       signed the Second Probation Modification Agreement and that, in doing so, he

       had agreed to have his probation extended by one year or until he had

       completed his drug treatment and had paid restitution in exchange for the

       State’s agreement not to file a petition to revoke his petition at that time. The

       trial court denied Webster’s motion to correct erroneous sentence and then

       moved on to the probation revocation portion of the hearing.


[13]   The trial court determined that Webster had violated his probation, as set forth

       in allegations (1) and (2) of the revocation petition, by using marijuana and

       failing to attend substance abuse treatment. The trial court issued an order

       (“January 2020 Probation Revocation Order”), revoking Webster’s probation

       and ordering him to serve his one-year suspended sentence in the Indiana

       Department of Correction. In the order, the trial court also denied Webster’s

       pro se motion to correct erroneous sentence.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 6 of 11
[14]   Webster now appeals. After Webster filed his Appellant’s Brief in this appeal,

       the State filed a motion to dismiss this appeal. Webster filed a response to the

       State’s motion. Our motions panel denied the State’s motion to dismiss.


                                                   Decision
[15]   Webster appeals from the January 2020 Probation Revocation Order. He does

       not appeal the trial court’s determination that he violated probation or its order

       for him to serve his suspended sentence. Instead, Webster challenges the part

       of the trial court’s order in which it denied his motion to correct erroneous

       sentence. In doing so, Webster argues that the trial court erred by entering its

       September 2019 Probation Agreement Order in which it accepted the Second

       Probation Modification Agreement that Webster had entered with the

       probation department. Webster contends that he should have been given an

       opportunity to consult with an attorney before he entered into the Second

       Probation Modification Agreement. Webster asks this Court to reverse the trial

       court’s denial of his motion to correct erroneous sentence and, in turn, the trial

       court’s September 2019 Probation Agreement Order and to show that his

       probation ended in September 2019.


[16]   The State cross appeals and renews its motion to dismiss. The State argues that

       Webster’s appeal is untimely because the merits of Webster’s appeal actually

       challenges the trial court’s September 2019 Probation Agreement Order, and he

       did not file a timely notice of appeal following the trial court’s entry of that

       order. The State also argues that, even if Webster’s appeal is considered a

       challenge to the denial of his motion to correct erroneous sentence, he raises an
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 7 of 11
       argument on appeal that is different from the argument contained in his motion

       to correct erroneous sentence.1


[17]   In regard to the State’s dismissal argument, we agree with the State that the

       substance of Webster’s appellate argument is a collateral attack on the

       September 2019 Probation Agreement Order. However, we recognize that,

       procedurally, Webster appeals the part of the January 2020 Probation

       Revocation Order in which the trial court denied Webster’s motion to correct

       erroneous sentence pursuant to INDIANA CODE § 35-38-1-15. Accordingly, we

       will review the trial court’s order denying the motion to correct erroneous

       sentence.


[18]   We review a trial court’s denial of a motion to correct erroneous sentence for an

       abuse of discretion, which occurs when the trial court’s decision is against the

       logic and effect of the facts and circumstances before it. Davis v. State, 978
N.E.2d 470, 472 (Ind. Ct. App. 2012).




       1
         Webster did not file a reply brief to respond to the State’s cross-appeal argument. Instead, Webster filed a
       motion, requesting this Court to “incorporate the substance of his July 19th 2020 Response to Motion to
       Dismiss in lieu of additional briefing on the previously litigated issue.” (Webster’s Cross Appellee’s
       Response). We direct Webster’s attention to Appellate Rule 46(D), which provides that an Appellant is
       required to address arguments raised in a cross appeal in an Appellant’s Reply Brief, which contains the
       required sections such as a summary of the argument and argument. See App. R. 46(D)(3) (“The appellant’s
       reply brief shall address the arguments raised on cross-appeal.”); App. R. 46(D)(5) (“A reply brief under this
       section shall contain a table of contents, table of authorities, summary of argument, argument, conclusion,
       word count certificate, if needed, and certificate of service.”)

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020                 Page 8 of 11
[19]   An inmate who believes he has been erroneously sentenced may file a motion

       to correct the sentence pursuant to INDIANA CODE § 35-38-1-15. Neff v. State,

       888 N.E.2d 1249, 1250-51 (Ind. 2008). INDIANA CODE § 35-38-1-15 provides:


               If the convicted person is erroneously sentenced, the mistake
               does not render the sentence void. The sentence shall be
               corrected after written notice is given to the convicted person.
               The convicted person and his counsel must be present when the
               corrected sentence is ordered. A motion to correct sentence must
               be in writing and supported by a memorandum of law specifically
               pointing out the defect in the original sentence.


       (Emphasis added). “The purpose of the statute ‘is to provide prompt, direct

       access to an uncomplicated legal process for correcting the occasional erroneous

       or illegal sentence.’” Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004)

       (quoting Gaddie v. State, 566 N.E.2d 535, 537 (Ind. 1991)).


[20]   A statutory motion to correct erroneous sentence “may only be used to correct

       sentencing errors that are clear from the face of the judgment imposing the

       sentence in light of the statutory authority.” Robinson, 805 N.E.2d at 787.

       “Such claims may be resolved by considering only the face of the judgment and

       the applicable statutory authority without reference to other matters in or

       extrinsic to the record.” Fulkrod v. State, 855 N.E.2d 1064, 1066 (Ind. Ct. App.

       2006). If a claim requires consideration of the proceedings before, during, or

       after trial, it may not be presented by way of a motion to correct erroneous

       sentence. Robinson, 805 N.E.2d at 787. Such claims are best addressed on

       direct appeal or by way of a petition for post-conviction relief where applicable.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 9 of 11
Id. “Use of the statutory motion to correct sentence should thus be narrowly

       confined to claims apparent from the face of the sentencing judgment, and the

       “facially erroneous” prerequisite should henceforth be strictly applied[.]” Id.


[21]   Here, Webster appeals from the trial court’s denial of his motion to correct

       erroneous sentence, but he does not argue that there are sentencing errors that

       are clear from the face of the judgment or a defect in the original sentencing.

       Instead, Webster challenges the trial court’s September 2019 Probation

       Agreement Order in which it accepted the Second Probation Modification

       Agreement, arguing that he should have been given an opportunity to consult

       with an attorney before he entered into the Second Probation Modification

       Agreement. Webster’s argument challenging his modification agreement and

       the trial court’s order accepting that agreement is not a proper claim for a

       motion to correct erroneous sentence. The error that Webster alleges is not

       clear from the face of the sentencing order and is not appropriate for a motion

       to correct erroneous sentence. See Robinson, 805 N.E.2d at 787. Because

       Webster has failed to show that the trial court abused its discretion by denying

       his motion, we affirm the trial court’s judgment. See, e.g., Bauer v. State, 875
N.E.2d 744, 746 (Ind. Ct. App. 2007) (affirming the trial court’s denial of the

       defendant’s motion to correct erroneous sentence where the defendant’s claims

       required consideration of matters in the record outside the face of the judgment

       and were, accordingly, not the types of claims properly presented in a motion to

       correct erroneous sentence), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 10 of 11
[22]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-398 | September 23, 2020   Page 11 of 11